Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.
As to applicant’s argument on page 7 recites:
“Therefore, by the above amendments, the claims are sufficiently clear, and are thus allowable.”
The examiner contests that the 35 U.S.C. 112(b) rejections are maintained because the limitations merely discloses determine a replacement point without explaining how the replacement point is utilized by the method/system, specifically, the limitations do not explain how the 3D position of newly added points are related to the padding method and empty spaces on the 2D canvas, how the empty spaces on the 2D are filled with the padding method, the points in the 2D canvas associated with the 3D space are not clearly defined, how the searched value is utilized in the padding method, and the relationships between the value, newly added points, and the replacement point are not clear. Furthermore, the cited paragraph does not use the term “replacement point”. Thus, leaving these limitations indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-12, 16-21, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 discloses “filing empty spaces on the 2D canvas with a padding method which consider a 3D position of newly added points…wherein the padding method comprises searching in a 3D space for a value that, when reconstructed, minimizes a distance to the point cloud, wherein searching in the 3D space includes, by searching a limited range of values centered around a representative value of local points in the 2D canvas, wherein searching in the 3D space comprises starting with an average of three neighboring points and then sequentially adding or subtracting values starting with 1 to the average to determine results and repetitively comparing the results with an original point cloud value to determine a replacement point”. It is unclear to the examiner how the replacement point is used in the method/system, and the limitations do not explain how the 3D position of newly added points are related to the padding method and empty spaces on the 2D canvas, how the empty spaces on the 2D are filled with the padding method, the points in the 2D canvas associated with the 3D space are not clearly defined, how the searched value is utilized in the padding method, and the relationships between the value, newly added points, and the replacement point are not clear.


Allowable Subject Matter
Claims 1-3, 7-12, 16-21, and 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KYLE ZHAI/Primary Examiner, Art Unit 2612